                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

PRUCO LIFE INSURANCE COMPANY,
            Plaintiff,

v.                                                 Case No: 2:18-CV-00546-SPC-MRM

SHANE FEDERICI, DOUGLAS
VANE, BARBARA ANN HANCOCK,
IAN HATHAWAY, and
CHRISTOPHER VANE,
          Defendant,
                                         /

                                        ORDER1

       Before the Court is Plaintiff Pruco Life Insurance Company’s Unopposed Motion

for Leave to Deposit Interpleader Funds. (Doc. 35). All interested parties agree to have

the funds deposited into the registry of this Court. (Doc. 35-1 at ¶ 4). Two of the

Defendants, Shane Federici and Ian Hathaway, suggest that the funds be deposited into

the Trust Account of one of Defendants’ Counsel. (Doc. 35-1 at ¶ 5). Plaintiff does not

oppose this request. Having carefully considered Plaintiff’s unopposed motion, the Court

finds good cause to grant the relief requested. But because not all defendants stipulate

to the money being deposited into a Trust Account, the funds will be deposited into the

Court registry.



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
      Accordingly, it is now

      ORDERED:

      Plaintiff Pruco Life Insurance Company’s Unopposed Motion for Leave to Deposit

Interpleader Funds (Doc. 35) is GRANTED. Plaintiff shall DEPOSIT the funds into the

Registry of the Court within FOURTEEN (14) DAYS of this Order.

      DONE and ORDERED in Fort Myers, Florida this 27th day of November 2018.




Copies: All Parties of Record




                                         2
